Citation Nr: 1439987	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-23 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to March 25, 2009, and in excess of 30 percent thereafter for migraine headaches.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of meniscus tear of the right knee.

3.  Propriety of the assignment of a separate 30 percent rating for limited extension of the right knee as of May 9, 2013.

4.  Propriety of the assignment of a separate 10 percent rating for instability of the right knee as of May 9, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to May 1978, and from October 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Where, as is the case here with respect to the increased rating claim for headaches, an award of service connection for a disability has been granted and the assignment of an initial disability evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged".  As such, that claim is characterized as "initial" as shown on the title page of this decision.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

For purposes of clarification, the Board observes that the increased rating claim involving the right knee disability is also an initial rating claim.  Service connection was granted for a right knee disability in a February 2005 rating action, at which time a noncompensable evaluation was assigned effective from September 3, 2004.  That decision was not appealed.  The Veteran filed an increased rating claim on October 3, 2007.  Thereafter, in a May 2010 rating decision, the RO assigned a 10 percent evaluation for the right knee, effective from September 3, 2004, the date of the original claim.  Accordingly, the claim is, in effect, an appeal of the initial rating assigned.   

In November 2012, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge sitting at the VA Regional Office in Waco, Texas.  A transcript of that hearing is on file.

In February 2013, the Board denied an initial rating in excess of 10 percent prior to March 25, 2009, for the Veteran's migraine headache disability, and granted a 30 percent rating, but no higher, as of March 25, 2009, for such disability.  The initial rating for the Veteran's right knee disability was remanded for further development.  The Veteran appealed the decision relevant to his headache disability to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the Court granted the Secretary and the Veteran's (the parties) Joint Motion for Partial Remand (Joint Motion).  As such, the Board's decision, to the extent, that it denied entitlement to an initial rating in excess of 10 percent prior to March 25, 2009, and in excess of 30 percent thereafter for migraine headaches was vacated and remanded pursuant to the Joint Motion.

As noted, in February 2013 the Board remanded the Veteran's claim pertinent to his right knee disability.  In a May 2013 rating decision, the agency of original jurisdiction (AOJ) assigned a separate 10 percent rating for right knee instability.  Further, a separate 30 percent rating was assigned for limited extension of the right knee.  Both ratings were effective from May 9, 2013, the date of the most recent VA examination.  Although the Veteran has not entered a notice of disagreement with the May 2013 rating decision, the Board observes, and will be discussed below, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  Therefore, in connection with such claim, the Board will consider the propriety of the assigned 10 and 30 percent ratings, respectively, for right knee instability and limited extension, as well as the assigned effective dates.  Consequently, such issues have been listed on the title page.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated through May 2013 and two June 2014 briefs submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  In regard to the additional VA treatment records, the Board notes that such were considered by the AOJ in connection with the May 2013 supplemental statement of the case pertaining to the evaluation of the Veteran's right knee disability.  Therefore, there is no prejudice to the Board proceeding with a decision on such issue at this time.  However, VA treatment records dated only through March 2012 were considered by the AOJ in connection with the Veteran's claim for higher initial ratings for his headaches.  Even so, as such claim is being remanded, the AOJ will have an opportunity to review such evidence in the readjudication of his claim.

The claim for higher initial ratings for the Veteran's migraine headache disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Since the September 3, 2004 award of service connection, the Veteran's residuals of a meniscus tear of the right knee results in subjective complaints of pain, tenderness, stiffness, effusion, and locking, and objective evidence of painful motion with functional loss causing limitation of flexion to no more than 80 degrees, even in consideration of additional functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness, or on repetitive motion; without evidence of limitation of extension prior to May 9, 2013; instability or subluxation prior to May 9, 2013; ankylosis; dislocation of semilunar cartilage; additional symptoms as a result of the removal of semilunar cartilage; impairment of the tibia or fibula; genu recurvatum; or scarring that is symptomatic or of a size to warrant a separate compensable rating. 

2.  As of May 9, 2013, the Veteran's residuals of a meniscus tear of the right knee results in painful motion with functional loss causing limitation of extension to no more than 25 degrees, even in consideration of additional functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness, or on repetitive motion.

3.  As of May 9, 2013, the Veteran's residuals of a meniscus tear of the right knee results in no more than slight instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for residuals of a meniscus tear of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5260 (2013).

2.  The assignment of a separate 30 percent rating, but no higher, for limited extension of the right knee as of May 9, 2013, but no earlier, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5261 (2013).

3.  Propriety of the assignment of a separate 10 percent rating, but no higher, for instability of the right knee as of May 9, 2013, but no earlier.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In connection with the Veteran's claim for service connection for a right knee disability, an October 2004 letter, sent prior to the initial unfavorable decision issued in February 2005, advised the Veteran of the evidence and information necessary to substantiate his service connection claim.  Additionally, he was advised of the evidence and information necessary to substantiate increased rating claim prior to the issuance of the April 2008 and May 2010 rating decisions that, collectively, awarded an initial 10 percent rating as of September 3, 2004.  Such letters also notified him of his and VA's respective responsibilities in obtaining the evidence and information needed to substantiate his claim.  Additionally, the December 2007 letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Moreover, while this claim was not originally considered to be an initial rating claim, in light of the RO's actions in the May 2010 rating decision, the propriety of the initially assigned rating for the Veteran's right knee disability from the original grant of service connection is on appeal.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  As discussed previously, based on the procedural history of the case, the Board finds that the Veteran's claim for higher ratings stem from the date of the award of service connection, September 3, 2004. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. 
§ 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Moreover, the Veteran's statements in support of his claim are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

Furthermore, in February 2005, March 2007, February 2008, and May 2013, the Veteran was provided VA examinations in connection with his initial rating claim.  Neither the Veteran nor his representative have alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected right knee disability as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in July 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2012 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the nature and severity of the Veteran's right knee disability, to include the impact such has on his daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claims for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised the possibility that there were outstanding treatment records available from a private treatment provider, Dr. Uriegas, and through the VA healthcare system, the Board remanded the issue in February 2013 in order to obtain such records.  Additionally, as determined by the Board, an updated VA examination was necessary, which was obtained in May 2013.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Board further finds that there was substantial compliance with the February 2013 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in February 2013 directed the AOJ to provide an opportunity to submit, or request that VA obtain any additional records relevant to his right knee disability, to specifically include those from Dr. Uriegas.  Further, the AOJ was to obtain VA treatment records dated from August 2012 forward.  Despite being requested to do so in a March 2013 letter, the Veteran did not identify any additional private treatment records or submit authorization forms so as to allow VA to request such records, to include those from Dr. Uriegas. VA treatment records dated through May 2013 have been uploaded to his Virtual VA file.  Further, the AOJ was also directed to schedule the Veteran for a VA examination. As noted above, the Veteran was afforded a VA examination in May 2013 that is adequate for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the February 2013 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The effective date of the award of service connection for residuals of right knee meniscus tear, to include limited flexion, is September 3, 2004.  Thus, the Board will evaluate the propriety of the assigned ratings since such date.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45. The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71, Plate II. 

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  For a 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

Additionally, 38 C.F.R. § 4.71a, Diagnostic Code 5257, provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a , Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned. VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997). If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a , Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated. See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

The rating schedule also provides that dislocation of semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, warrants a 20 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5258.

Diagnostic Code 5259 provides for the assignment of a maximum 10 percent rating based on symptomatic removal of the semilunar cartilage.

Records from the Central Texas VA Medical Center (VAMC) and private providers show regular treatment for complaints of right knee pain during the rating period on appeal.  In this regard, a VA medical record dated in September 2009 reflects that an assessment of post traumatic degenerative joint disease of the right knee, with locking, was made.  A January 2011 record indicates that the Veteran complained of right knee pain, worse in cold weather, and that he was ambulating with a limp and had a hinged knee brace.  Good range of motion, tenderness, and stability to maneuvers were noted.  Post traumatic degenerative joint disease of the right knee, with locking, was again assessed.  In a statement provided from the Veteran in March 2012, he indicated that he suffered from episodes of locking, pain, and effusion in the joint.  A private medical report of July 2012 shows that X-ray films of the right knee revealed mild degenerative changes at the patellofemoral joint.  

In this regard, the Veteran initially underwent a VA examination of his right knee in February 2005.  He reported experiencing constant dull pain of the knee with increased pain with prolonged standing, walking, and prolonged positioning.  He denied a history of swelling, inflammation, or instability.  He complained of right knee locking.  Physical examination of the right knee revealed no swelling, effusion, or ligament instability.  There was no tenderness to palpation.  Range of motion of the right knee was from zero to 140 degrees without noted pain.  The examiner stated that there was no pain on motion.  The examiner also noted that the right knee was stable anterior, posterior, and laterally.  McMurray's and Lachman's test were negative.  X-ray revealed early stage degenerative joint disease (DJD) of the right knee.  The diagnoses were old meniscus tear, right knee; status post arthroscopic partial meniscectomy; and DJD right knee.

The Veteran underwent another VA examination in March 2007.  During such examination, he reported that he experiences chronic right knee pain with flare up of pain about 2-3 times per week that is brought on by twisting, bending, or prolonged sitting.  He reported a sensation of locking in the right knee.  The Veteran indicated that he did not experience any additional limitations during his flare ups.  He further reported that he was currently employed as a mail handler at the post-office, and he indicated that he avoids heavy lifting and bending.  He stated that he estimates missing work about once a month due to his right knee disability.  Physical examination revealed no redness, swelling, warmth, or weakness of the right knee.  It was noted that the Veteran's gait favored the right side and was able to walk on heels and toes; however, he could not squat too far.  There was no noted ankyloses of the right knee.  Range of motion of the right knee was from zero to 120 degrees with pain noted at 80 degrees to the end.  McMurray's test was negative.  X-ray revealed normal right knee.  The examiner found that there was no additional limitation of joint function.

Another VA compensation examination was conducted in February 2008.  The Veteran reported symptoms of constant pain at level 6 with intermittent stiffness, instability or giving way, and locking.  He reported flare-ups to level 8 due to activity and can last 2 hours.  He reported that his flare-ups are precipitated by prolonged walking and standing and alleviated with rest and pain medication.  The Veteran reported that he was able to attend to his activities of daily living.  On examination of the right knee, there was no effusion or ligamentous laxity.  McMurray sign was negative; there was constant pain in the right knee with increase of pain at extreme range of motion; there was pain/tenderness on palpation of the right knee and on motion of the joints; the Veteran's gait was with a pronounced right limp; there was no noted ankylosis.  Extension of the right knee was to zero degrees and flexion was to 100 degrees.  The examiner stated that there was no change in pain, range of motion or additional limitation upon 3 repetitions of the range of motion.  X-rays taken during the examination revealed normal right knee.  The diagnosis was residuals of a right knee meniscus tear, moderate.

Pursuant to the February 2013 Board remand, the Veteran underwent an additional VA examination in May 2013.  During the examination, the Veteran reported symptoms of frequent right knee pain described as throbbing.  He stated that his pain increases with walking, and prolonged sitting such as driving.  He reported that his right knee pain decreased with lying supine, relaxing, and with pain medication.  The Veteran denied experiencing any flare-ups.  Range of motion revealed right knee flexion to 95 degrees with painful motion noted at 95 degrees; extension to 25 degrees without evidence of painful motion.  After three repetitions, right knee flexion was to 85 degrees, and right knee extension was to 25 degrees.  There was no noted functional loss and/or functional impairment of the right knee.  There was right knee pain with palpation.  Muscle strength testing was normal.  Lachman's test was normal; posterior drawer test was normal; there was 1+ medial-lateral instability.  The examiner noted that the Veteran's right knee disability impacted his ability to work in that he estimates missing about 5-6 work days in the last 12 months due to the right knee disability.  He denied receiving any accommodation for his knee condition for performing his work duties.  The Veteran reported that he works at a slower pace at times, and receives assistance from his co-workers as needed.  

By way of background, a February 2005 rating decision awarded service connection for residuals of meniscus tear of the right knee as the Veteran's service treatment records reflect that he underwent a right knee scope with partial medial meniscectomy in May 1996.  As such, the record reflects that the Veteran has a history of removal of part of the semilunar cartilage, i.e., the meniscus.  However, there is no evidence of a dislocated or torn meniscus during the appeal period.  As such, Diagnostic Code 5258 is inapplicable.  Moreover, while the Veteran has symptoms, i.e., residuals, as a result of his removal of the semilunar cartilage in service, such are contemplated by the currently assigned ratings under Diagnostic Codes 5260, 5261, and 5257.  Furthermore, pursuant to VAOPGCPREC 9-98, limitation of motion is contemplated in Diagnostic Code 5259, pertinent to the removal of the semilunar cartilage or meniscus. The opinion finds that such removal may resolve restriction of movement caused by tears and displacements of the menisci; however, the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion. Therefore, the opinion states that limitation of motion is a relevant consideration under Diagnostic Code 5259. As such, to assign a separate 10 percent rating under Diagnostic Code 5259 would thus doubly compensate the Veteran for the same symptoms already considered in his ratings under Diagnostic Codes 5260 and 5261, and violate the rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban, supra. Therefore, the Board finds that the Veteran is not entitled to a separate rating under Diagnostic Code 5259.

As relevant to the Veteran's initial 10 percent rating for residuals of meniscus tear of the right knee under Diagnostic Code 5260 pursuant to limitation of flexion, the Board finds that, for the entire appeal period, he is not entitled to a higher rating under such Diagnostic Code.  In this regard, the current 10 percent rating is assigned under Diagnostic Code 5260 for painful, limited motion of the right knee.  Specifically, while the Veteran did not meet the criteria for even a zero percent rating based on limitation of flexion, as there had been at least some limited and painful flexion, a 10 percent rating was assigned.  See Burton, supra; 38 C.F.R. 
§ 4.59.  However, at no time since the award of service connection does the evidence show that the Veteran had flexion limited to 45 degrees.  Although flexion of the right knee has been less than normal, as it was measured to 80 degrees at its worst and in consideration of pain at the March 2007 VA examination, even a zero (noncompensable) percent level has not been shown despite the limited motion.  This is so even with consideration of painful motion and other factors.  The VA examiners essentially indicated that there was no additional pain, loss of motion, or fatigability during repetitive testing.  While the evidence tends to show that the Veteran does experience some painful and limited motion, a higher rating is not warranted unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  In reaching this conclusion, the Board has considered the Veteran's subjective complaints, to include pain and locking; however, such do not result in functional loss beyond painful, limited motion. 

The Veteran has also been assigned separate 30 percent and 10 percent ratings for limitation of extension and instability, respectively, as residuals of meniscus tear of the right knee as of May 9, 2013.  Therefore, the Board will consider the propriety of the assigned separate ratings, to include whether higher ratings are warranted and whether separate ratings, to include to a lesser degree, are assignable prior to May 9, 2013.

As relevant to the Veteran's limitation of extension, he has been assigned a 30 percent rating under Diagnostic Code 5261, which contemplates extension limited to 20 degrees, as of May 9, 2013.  Prior to such date, the evidence fails to show that extension of the Veteran's right knee is limited to a compensable degree, i.e., to at least 5 degrees, much less 20 degrees so as to warrant a 30 percent rating.  In this regard, VA examination reports show that, prior to May 9, 2013, the Veteran had full extension of the right knee to zero degrees.  Specifically, prior to such date, range of motion testing of the right knee consistently revealed extension to zero degrees, even in consideration of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness, or on repetitive motion.  See DeLuca, supra; Mitchell, supra.  Therefore, prior to May 9, 2013, a separate rating for limitation of extension of the right knee is not warranted.

Moreover, as of such date, the Board finds that a rating in excess of 30 percent rating for limitation of extension is not warranted under Diagnostic Code 5261.  In this regard, such rating criteria provides for a 30 percent rating for extension limited to 20 degrees.  A higher 40 percent rating is not warranted unless there is limitation of extension to 30 degrees.  The evidence reflects that, as of May 9, 2013, the Veteran's right knee disability results in painful motion with functional loss causing limitation of extension to no more than 25 degrees, even in consideration of additional functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness, or on repetitive motion.  Therefore, as such does not result in limitation of extension to 30 degrees or more, a rating in excess of 30 percent is not warranted under Diagnostic Code 5261.

Pertaining to the Veteran's instability of the right knee, he has been assigned a 10 percent rating under Diagnostic Code 5257, which contemplates slight recurrent subluxation or lateral instability, as of May 9, 2013.  Prior to such date, the evidence fails to show that the Veteran's right knee disability resulted in recurrent subluxation or lateral instability.  In this regard, the evidence consistently shows that, prior to May 9, 2013, the Veteran's right knee was stable on examination.  Specifically, in February 2005, there was no ligament instability on examination and the examiner specifically found that the right knee was stable anteriorly, posteriorly, and laterally.  Likewise, at such time, in March 2007 and February 2008, diagnostic testing, to include McMurray's and Lachman's tests, were negative.  In February 2008, there was no ligamentous laxity on examination.  Consequently, the objective evidence fails to show recurrent subluxation or lateral instability prior to May 9, 2013.

The Board acknowledges that, at his February 2008 VA examination, the Veteran reported that he occasionally experiences some instability and, in general, has alleged locking in the knee; however, as a layperson, he is not competent to diagnose internal instability or subluxation.  In this regard, while he is competent to report that his knee feels unstable, gives way, or locks, there is no indication that he possesses the requisite knowledge to administer or interpret specialized testing that would reveal instability or subluxation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the VA examiners prior to the May 2013 VA examination, who are medical professionals, found that there was no laxity in the right knee.  Based on the foregoing, the objective medical evidence shows that the Veteran's right knee is stable without instability or subluxation prior to May 9, 2013.  Accordingly, a separate rating for instability or subluxation of the right knee under Diagnostic Code 5257 is not warranted prior to such date.

Moreover, as of May 9, 2013, the Board finds that a rating in excess of 10 percent rating for instability of the right knee is not warranted under Diagnostic Code 5257.  In this regard, such rating criteria provides for a 10 percent rating when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  At the May 2013 VA examination, the Veteran was noted to have 1+ medial-lateral instability with normal Lachman's and posterior drawer tests.  Likewise, there was no evidence or history of recurrent patellar subluxation /dislocation.  In this regard, 1+ instability was defined as 0 to 5 millimeters.  More severe instability is defined as 2+ (5 to 10 millimeters) and 3+ (10-15 millimeters).  Therefore, the Board finds that the Veteran's right knee instability results in no more than slight impairment.  Consequently, a rating in excess of 10 percent as of May 9, 2013, for instability of the right knee is not warranted under Diagnostic Code 5257.

The Board has also considered whether a separate rating under Diagnostic Code 5003 is warranted during the course of the appeal as early stage DJD of the right knee was shown on X-ray in February 2005.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  As the Veteran has already been awarded a 10 percent rating based on painful, limited motion, assigning a separate 10 percent rating under Diagnostic Code 5003 would constitute pyramiding as he would be compensated twice for the same symptomatology.  38 C.F.R. § 4.14; Esteban, supra.  Moreover, as there is no X-ray evidence of involvement of two or more major joints, a 20 percent rating is not warranted under Diagnostic Code 5003.

The Board has also considered whether the Veteran is entitled to a separate or rating for right knee ankylosis, impairment of the tibia or fibula, and/or genu recurvatum.  However, because the evidence of record, to include the lay and medical evidence, fails to demonstrate such symptomatology, the Veteran is not entitled to an increased or separate rating under Diagnostic Codes 5256, 5262, or 5263, respectively.  

The Board notes that the Veteran's in-service meniscectomy resulted in scarring; however, as noted by the May 2013 VA examiner, such scars were not painful and/or unstable, and the total area of all related scars were not greater than 39 square centimeters.  Therefore, the Board finds that a separate rating for scarring is not warranted.  

The Board further finds that staged ratings for the Veteran's right knee disability is not warranted as his symptomatology has remained stable throughout the appeal period.  See Fenderson, supra. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.    

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right knee disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's right knee symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran has been assigned a 10 percent rating in contemplation of his functional loss resulting from painful, limited flexion; a 10 percent for right knee instability; and a 30 percent rating for limited extension.  Moreover, the current ratings for the knee also reflect the Veteran's pain, restricted motion, and functional limitations, including problems standing, bending, walking, etc.  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Therefore, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule and there are no additional symptoms of his right knee that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's right knee may interfere with his employment as a mail carrier, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest, and the Veteran does not allege, that his service-connected right knee disability has rendered him unemployable.  Indeed, the record shows that the Veteran is employed for the postal service as a mail carrier throughout the course of the appeal.  As such, Rice is inapplicable to this case and need not be further addressed.

In sum, Board finds that the preponderance of the evidence is against the initial ratings claim on appeal; as such, the benefit of the doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial rating in excess of 10 percent for residuals of a meniscus tear of the right knee is denied.

The assignment of a separate 30 percent rating, but no higher, for limited extension of the right knee as of May 9, 2013, but no earlier, was proper.

The assignment of a separate 10 percent rating, but no higher, for instability of the right knee as of May 9, 2013, but no earlier, was proper.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that initial ratings in excess of 10 percent prior to March 25, 2009; and in excess of 30 percent from that date for his migraine headaches are warranted.  In this regard, he presented testimony at the July 2012 Board hearing in which he indicated that he experienced migraine headache 3 times a week and, that once or twice a month he had to lay down in a dark room with ice packs.  He estimated that he had experienced incapacitating headaches 6 to 7 times during the past year.  The transcript reflects that the Veteran was employed as a mail handler and indicated that the headaches interfered with his employment, to the extent that he had to take medication.  He estimated that he missed one day of work every 2 months due to headaches.  Notably, the file contains the Veteran's Family Medical Leave Act (FMLA) application information dated January 2011, that indicated he had been approved for FMLA status, due to a history of intermittent migraine headaches. 

The Board finds that remand is necessary in order to afford the Veteran a contemporaneous VA examination with a retrospective medical opinion regarding the severity of his service-connected headache disability throughout the appeal period.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  

In this regard, the Veteran has been awarded an initial 10 percent disability rating for his service-connected headache disability effective September 3, 2004, and a 30 percent disability rating effective from March 25, 2009 (the date of a VA neurological consultation); however, the most recent January 2011 VA examiner's assessment was limited to the current severity of headache disability.  Further, the claims file reflects only one other VA headache examination prior to March 25, 2009 - a 2007 examination that primarily focused on the etiology, rather than severity, of the headache disability.  Therefore, as it has been over three years since the Veteran's most recent VA examination and evidence in the record, to include the Veteran's July 2012 testimony, alleging additional impairment, the examiner should provide a retrospective opinion as to the effects of the Veteran's service-connected headache disability for the period from September 3, 2004 to the present.

Additionally, while on remand, the Veteran should be given an opportunity to submit or identify any outstanding treatment records from VA or private healthcare providers referable to his headaches.  Thereafter, all identified records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records referable to his headaches.  Thereafter, all identified records should be obtained in accordance with VA regulations.   

2.  After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination to determine the nature and severity of his service-connected headaches from September 3, 2004 to the present.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.     

To the extent possible, the examiner should describe all manifestations and symptoms of the Veteran's service-connected headaches from September 3, 2004 to the present.  In this regard, the examiner should specifically determine whether such result in and, if so, the time period (i.e., September 3, 2004, to the present) where such symptoms were present:

(A) characteristic prostrating attacks averaging one in 2 months over a several month time period;

(B)  characteristic prostrating attacks occurring on an average once a month over a several month time period; or

(C)  very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The examiner should provide an explanation for all conclusions reached, to include a description of what is considered a 'prostrating attack.'  He or she should also discuss whether the Veteran's headaches produce or are capable of producing severe economic inadaptability, which should be considered in light of the Veteran's report that his headaches interfered with his employment, to the extent that he had to take medication, and that he missed one day of work every 2 months due to headaches, which is supported by his January 2011 FMLA approval for a history of intermittent migraine headaches. 

The examiner should also describe the functional impairment resulting from such headaches, to include the impact such have on the Veteran's daily life and employability.

All opinions expressed must be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


